DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 objected to because of the following informalities:  the last line states “flexible wires extending the rim and the housing” which is not grammatically correct.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 recites the limitation "each compartment" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomsen (DE #202015007319).
For Claim 1, figures 1-2 of Thomsen ‘319 disclose a ducted fan unmanned aerial vehicle docking station comprising: a guide (upper part of 1) to receive a ducted fan UAV; and a housing (lower part of 1) communicately coupled to the guide, the housing comprising: a storage assembly comprising: at least one compartment (inside of 1) sized to store the UAV; and at least one dampening system (3-5) coupled to the at least one storage compartment for cushioning the UAV.
For Claims 6-7,  figures 1-2 of Thomsen ‘319 disclose a charging or fueling system (6) in the form of an induction charger.
For Claim 13, figures 1-2 of Thomsen ‘319 disclose that the compartment comprises a cylinder.
For Claim 14, figures 1-2 of Thomsen ‘319 disclose a lid (7) coupled to the compartment for covering the compartment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomsen (DE #202015007319) in view of Horn (US PgPub #2016/0116601).
For Claims 2-5, while Thomsen ‘319 is silent about a communications system, figures 1-2 and paragraphs [0029 and 0030] of Horn ‘601 teach a communication system comprising a plurality of antennas, a GNSS receiver (120) which employs RTK corrections.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Thomsen ‘319 with the communication system of Horn ‘301 in order to pass system data between the UAV and the operator or docking station.

Claim 8-10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomsen (DE #202015007319).
For Claim 8, while Thomsen ‘319 discloses and air cushion dampening system, it is silent about using a plate supported by a plurality of arms.  However, the Examiner takes Official Notice that it is well known to have a variety of different dampening or landing systems including a plate that is supported by arms.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Thomsen ‘319 with a dampening or landing system that is a plate supported by arms in order to provide a stable landing surface.
For Claims 9 and 10, while Thomsen ‘319 discloses a single compartment and dampening system, it is silent about multiple compartments and dampening systems.  
For Claim 15, while Thomsen ‘319 is silent about an infrared light beacon to guide the UAV, the Examiner takes Official Notice that it is well known in the art to use infrared light beacons in order to guide a UAV.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Thomsen ’31 with an infrared light beacon as is well known in the art in order to provide a guiding system to make it easier to land the UAV on the docking station.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomsen (DE #202015007319) in view of Zhang (WO 2016/130112).
While Thomsen ‘319 is silent about multiple compartments that revolve with a motor so that the can be accessed from the same access point, figure 15 of Zhang ‘112 teaches a UAV docking station that includes a motor driven revolvable storage assembly (404) to provide multiple compartments that can be accessed from the same access point (402).  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Thomsen ‘319 with a rotary compartment assembly as taught by Zhang ‘112 in order to provide access to multiple compartment from a single access point. 

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomsen (DE #202015007319) in view of KR (101621144).
For Claims 16-17, while Thomsen ‘319 discloses a guide opening, it is silent about the guide having a rim supported by posts and wires.  However, the figures of KR ‘144 teach a movable guide comprising: a rim (23) supported by a plurality of rigid wires (22)  extending between rim and the housing and the rim being supported by posts (30).  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Thomsen ‘319 with the guide system of KR ‘144 in order to provide an extendable guide that can be stored when not used so as to reduce the size of the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        3/25/2022